Title: To James Madison from Robert Were Fox, 4 November 1807
From: Fox, Robert Were
To: Madison, James



Esteemed Friend
Falmouth 4th. Novem 1807

I think it proper to send thee inclosed a Note of sundry Vessels belonging to the U S of America brought into this district of late, with some remarks.  Several have already been liberated and I hope the others will soon be at liberty.  I believe some of the Vessels were detain’d, in consequence of the Captors expecting there wou’d have been an order issued to detain American Ships.  These detentions will I doubt not continue untill the Judge of the Admiralty Court makes the Captors pay proper damages for the detention of Ships & Cargoes belonging to Citizens of the United States.  As it now stands the Proprietors find it for their interest to take their Ships and Cargoes without having the Expences paid, and in some instances paying the Captors Expences, rather than wait the decision of the Court, as the detention is often ruinous to the concerned.  Trade in this part of the Nation is very dull.  West India Produce very low.  Wheat is 6shilling 5/ a 7shilling 5/ ⅌ Quarter and plenty.  Copper fallen much.  My House of business would now ship, on board at Liverpool, Copper Sheats and Bolts at 1 shillingincluded, and draw on London at 3 & 6 months for the amount.  I am with much Respect Thy assured friend

Rob. W. Fox

